     Case 2:19-cv-00667-TLN-DMC Document 43 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIDNEY PETILLO,                                     No. 2:19-CV-0667-TLN-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    HANEY, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On June 19, 2020, the Court determined this action was appropriate for service

19   of process under the Court’s E-Service Program. See ECF No. 31. On July 29, 2020, the Court

20   was notified that defendant Castello does not intend to waive service of process because the

21   California Department of Corrections and Rehabilitation was unable to identify any staff with the

22   name Castello, or variance thereof, working at the time of the alleged incident. See ECF No. 39.

23                  Plaintiff must provide additional information to serve this defendant. Plaintiff

24   shall promptly seek such information through discovery, the California Public Records Act, Cal.

25   Gov't. Code § 6250, et seq., or other means available to plaintiff. If access to the required

26   information is denied or unreasonably delayed, plaintiff may seek judicial intervention. Once

27   additional information sufficient to effect service is obtained, plaintiff shall notify the court

28   whereupon plaintiff will be forwarded the forms necessary for service by the U.S. Marshal.
                                                         1
     Case 2:19-cv-00667-TLN-DMC Document 43 Filed 08/04/20 Page 2 of 2

 1   Plaintiff is cautioned that failure to effect service may result in the dismissal of unserved

 2   defendants. See Fed. R. Civ. P. 4(m).

 3                  Accordingly, IT IS HEREBY ORDERED that plaintiff shall promptly seek

 4   additional information sufficient to effect service on any unserved defendants and notify the

 5   Court once such information is ascertained.

 6

 7   Dated: August 3, 2020
                                                             ____________________________________
 8                                                           DENNIS M. COTA
 9                                                           UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
